 250DECISIONSOF NATIONALLABOR RELATIONS BOARDWal-Mart Stores,Inc.andRetail Store Employees'Union,LocalNo. 655,affiliated with Retail ClerksInternationalAssociation,AFL-CIO.Case14-CA-6721January 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn August23, 1972,AdministrativeLaw Judge.Milton Janus issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand supporting briefs.Pursuant to the provisions of Section3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelations Board has delegated itsauthorityin this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudgeand to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Wal-Mart Stores,Incorporated,Mexico, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.* The title of "rnal Examiner"was changed to "Administrative LawJudge"effectiveAugust 19, 1972.The Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts,Inc, 91 NLRB 544, enfd.188 F 2d 362(C.A. 3)We havecarefullyexamined the record and find no basis for reversing his findingsThe Administrative Law Judge found that Respondent violated Section8(a)(l)of the Act by maintaining a published no-solicitation rule thatprohibitedemployees from engaging in union activities during their freenonworking time and in nonpublic areas In the absence of exceptions thesefindings areadoptedpro formaTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: This case was heardbefore me at Mexico, Missouri, on May 2, 1972, pursuantto a charge filed on March 2, 1972, and a complaint issuedon March 28, 1972. The complaintallegestwo separate andunrelated violations of the Act: (a) the discharge of ConnieKreyling, on or about February 5, 1972, in violation ofSection 8(aX3), because she had joined or assisted theCharging Union; and (b) the maintenance of an undulybroad no-solicitation rule at its Mexico, Missouri, store, inviolation of Section8(a)( I).Upon the entire record, including my observation of thedemeanor of the witnesses, and the briefs received from theGeneralCounsel and the Respondent, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent operates a chain of discount departmentstores,mainly in Arkansas and Missouri. It is a Delawarecorporation with its main office in Bentonville, Arkansas.The only facility involved in this proceeding is its storelocated on Highway 54, a few miles south of Mexico,Missouri.During 1971, Respondent, in the course of itsbusiness operations, sold goods and materials at retailvalued in excess of $500,000. It also purchased and causedto be delivered at its Mexico store goods and materialsvalued in excess of $100,000, of which more than $50,000worth was delivered directly from points outside the StateofMissouri. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning of theAct.H. THE LABORORGANIZATION INVOLVEDI find that the Charging Party,RetailStore Employees'Union, Local No. 655, is a labor organization within themeaningof the Act.III.THEUNFAIR LABOR PRACTICESA.Kreyling'sDischargeBackgroundThe Mexico store opened forbusinessin February 1971.Connie Kreyling had been hired a few weeks before, andhad worked as the office cashier for the entire year she wasemployed there. She sharedthe smallstore office with themanager,RobertHaines.The office is located at the frontof the store, on a platform a few steps above the sellingarea.Just below the officeis theservice desk where anemployee handles merchandise returns and exchanges, andassistswith the clerical work. During the first week ofFebruary 1972, the period involved here, Judy Overstreetworked at the service desk. Kreyling and Overstreet eachworked 5 days per week, the former working 8 hours, andthe latter, 7 hours per day. Each had a different day offduring the week, so that each handled the work of theother, in addition to her own, the day the other was off.The store was open for business 6 days per week. Therewereabout 34 employees all told, engaged mainly inselling.In addition to the store manager, there were twoassistant managers.Kreyling's principal responsibility as office cashier wasto reconcile the store's cash flow. She balanced all theregisters,counted the receipts, figured thenet sales, filledout the deposit slips, and prepared both a daily cash reportand a weekly recapitulation. In addition, she worked oninvoices and buying orders and whatever other clerical201NLRB No. 35 WAL-MARTSTORES,INC.251work, suchas filing,which had to be done. Very often shedid not finish her work during her 8-hour shift, and wouldwork some overtime, from afew minutesto an hour. Thestore manager knew that Kreyling frequently worked morethan her scheduled number of hours, but he had neverrefused her permission to do so, nor ever insisted that shecomplete all her work during her regular shift.On Saturdays, Kreyling had to do the daily cash reportfor the preceding day, and complete the weekly summaryfor the previous Saturday through Friday.Itwas Haines'practice to mail the weekly cash report assoon as it wascompleted on Saturday, in order to get it to the Company'shome officein Bentonville,Arkansas, by Tuesday.On Saturday, February 5,Haineswent to the post officeafter 5 p.m. to mail the weekly report which Kreyling hadjust completed. On his way there, he decided to dischargeher because, as he put it, he was tired of her always beinglatewith the reports. He returned to the store after 5:30,found that Kreyling had already left, prepareda dismissalnotice, and signed and dated it.' When Kreyling arrivedforwork at 8 a.m. Mondaymorning,February 7, heformally discharged her.The Compal1y, the Union, and KreylingNo campaign to organize the Mexico store employeeswas underway before Kreyling was discharged.2 In April1971, long before the 6-month period preceding the filingof the charge in this case,union organizershad picketedtheMexico store to publicize a labor dispute between theUnion and a store of Respondent's in another town. Toshow their disavowal of the picketing, some of theemployees at the Mexico store, including Kreyling,organized their own counterpicket line. It was during thisperiod, according to Kreyling's testimony in this proceed-ing, that she overheard a conversation between Shewmak-er,a districtmanager ofRespondent, and Haines, theMexico storemanager, relatingto the Company's policytoward unions. Kreyling said that the two officials weretalking in her presence in the office, and that Shewmakerhad told Haines that if he caught any employees withunion cards, he should fire them even if he had to hire allnew employees. Kreyling recalled the conversation, shesaid,because it was on that day that she joined thecounterpicketline infront of the store. Both Shewmakerand Haines categorically denied that there had been anysuch conversation.The Union's organizer, Sachs, had introduced himself toKreyling whileshe was engaged inthe counterpicketing inApril,and phoned hera few timesthereafter,butapparently she showed no interest in helping him then.Kreyling metSachs again,inNovember or December,when she and her husband drove out to another retailestablishment in the area which Sachs was picketing. TheKreylings asked him about the benefits of organizing, andhow to go aboutgetting a unionfor the Mexico store. Itwas about thistimetoo, thatKreyling said she beganmentioninga union inconversation withsomeother fellowIThisisaccording to Haines.The GeneralCounsel argues,however,that the decision to discharge Kreyling was not reached on Saturday, andthat the discharge notice was not preparedthat day.2The Union fileda representation petition some weeks later, and anemployees with whom she regularly ate lunch. Late inJanuary,Kreyling signed an authorization card for theUnion. She did not claim that she had solicited anyone elseto sign, nor is there any evidence that any of the foregoinghad come to the attention of Haines or of any othercompany official.February 5 - 7February 5 was a Saturday, and late that afternoon, JudyOverstreet told Connie Kreyling that she was quittingbecause Haines had been particularly rough on her thatday.Overstreet testified that she also told one of theassistant store managers that she was quitting, but had notpersonally told Haines of her decision.Kreyling finished her weekly cash report about 5 p.m.,and Haines then took it to the post office. On his waythere, as noted above, he decided he had had enough ofKreyling's delays and would discharge her as soon as hereturned.Kreyling, however, had left by the time he gotback to the store, and, according to him, he then wrote outher separation notice to give to her Monday morning.Kreyling was upset over Haines' treatment of Overstreetwhich had caused her to quit, and spoke to her husbandabout it that weekend. He told her that the employeesneeded union representation, and with her consent, hecalled five employees of the store on Sunday afternoon, totell them why Overstreet had decided to quit and to askthem if they would consider signing union authorizationcards for representation at the store.About 7:30 a.m. the next morning, Monday, February 7,Haines phoned Overstreet at home. According to Haines,he called to ask her to come in earlier than her scheduled 9a.m. reporting time because he wanted her to work longerthat day in view of his decision to discharge Kreyling.Haines denied that he knew that Overstreet had alreadyquit, or that the assistant store manager had told him of herdecision.3According to Overstreet, Haines had called toask her to come in, that he wanted to talk to her, that shetold him she wouldn't come back to work for him, and thathe pleaded with her to come in to talk with him, saying thathe was pleased with her work. Overstreet finally told himthat she would come in, but after hanging up she decidedthat she would not return to the store either to talk toHaines or to return to work for him. She did call Kreylingto tell her of Haines' phoning her.When Kreyling arrived at the store about 8 a.m., Hainesimmediately discharged her, telling her when she inquiredwhy, that her work had not improved in the past 6 months,and that her attitude was poor. He had her sign herseparation notice, and paid her in cash for the previousSaturday, the first day of the new payroll period.Haines immediately replaced her with an employee,Wanda Durham, who had been hired a month before as asalesperson.Durham had had office experience in herprevious employment, but Haines had never told her thathe was considering her for office work at the Mexico store.electionwas pending at the timeof thehearing in this case.3Baker,the assistant store manager,whom Overstreet had told that shewas quittingon Saturdayafternoon,was not calledto testify by any of theparties. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDKreyling'sWork RecordThe testimony is that Kreyling usually did not finish herdaily cash report until 2 p.m., whereas office cashiers insimilar stores were able to finish their reports by noon.Excluding Kreyling's lunch hour, it thus appears that shetook about an hour longer to do that part of her work thanHaines might reasonably hopefor.4Since this was the mostimportant part of her job, it had to be done first, andconsequently she frequently had to work some overtime tofinish the rest of her duties. This had been going on for theentire year of her employment,yetHaines had nevercomplained to her about her practice of taking a little morethan her normal working schedule to complete all herwork.Kreyling had also received three wage increasessince she had been employed.Haines testified, however, that he was dissatisfied withher work and her attitude. According to him, he hadwritten out notices of verbal reprimands for her on fouroccasions, between October 21, 1971, and February 1,1972, but had never shown her the notices.5 Kreyling didnot remember the occasions for which she had purportedlybeen reprimanded verbally, although she did admit thatHaines had spoken to her a few times criticizing somespecific action she had or had not taken. She did not seemto consider these criticisms or corrections by Haines asrising to the more formal level of an official reprimandwhich would be placed in her personnel file.On January 26, 1972, about 2 weeks before Hainesdischarged Kreyling, the two of them attendeda meetingof store managers and office cashiers from a number ofstores atwhich the Company announcedthe cominginstallation of a new communications system between thestores and the home office which the office cashiers wouldoperate at the stores. Haines gave her no indication that hewas considering replacing her and, according to Kreyling,he complimented her on her work on their trip back toMexico.The Contentions of thePartiesThe General Counsel concedes that there is no testimonyserving to establish that Haines knew before he dischargedKreyling on February 7, that she was inquiring of fellowemployees, through her husband, whether they would beinterested in union representation. He argues neverthelessthat the only reasonable inference to be drawn fromHaines' precipitate discharge of Kreyling onMondaymorning, despite being seriously inconvenienced by Over-street's simultaneous quit, is that Haines had learned ofMr. Kreyling's calls on Sunday, and was determined, forantiunion reasons,to punish the only union adherent heknew of at the store. The General Counsel argues that theinferences he draws from the facts must be true because ofthe inconsistencies and improbabilities of Haines' versionof these events.Thus, the General Counsel argues that the testimony of4Kreyling testified that she had learned during a trip to the Company'shome office late in January that some comparable stores had three officegirls rather than the two at the Mexico store5The Company used punted forms both for written and for verbalreprimands.The former were said to be shown to the employees but theHaines that he decided to fire Kreyling Saturday eveningand filled out her separation notice then, is suspect becauseofHaines' different versions of what his customaryprocedure was in writing up separation notices. At first, hesaid it was customary for him to write out the notice at thetime of the separation interview, but as he came to realizethat this was not what he claimed to have done inKreyling's case, he changed his story, saying that in mostcases it was his practice to write out the notice beforecalling in the employee who was to be separated.The General Counsel also maintains that it is unlikelythatHaines did not learn from his assistant manager onSaturday night that Overstreet had just quit, and questionswhy Haines should have waited until Monday morning toplead with her to return to work, if he had really decided todischarge Kreyling on Saturday. Further, he is unwilling tobelieveHaines' testimony that he never told Kreylingabout the notices of verbal reprimands which he says heput in her file, because he did not want to upset her. Thewhole purpose of his criticism, to get Kreyling to improveher work, was lost if she never realized that she was beingformally reprimanded.Respondent denies that it knew about Kreyling's unionactivities when Haines informed her on February 7 that hewas firing her. According to Respondent, Kreyling wasdischarged solely because of her low production and poorattitude, and because a qualified replacement in the personof Wanda Durham became available.More specifically, it argues that it was interested inreducing store costs after the Christmas season, and that itsaw an opportunity to rid itself of an inefficient employeewhen it became satisfied that Wanda Durham would be anadequate replacement for Kreyling. Respondent alsodenies that Haines learned on Saturday that Overstreet haddecided to quit, and in any event seeks to minimize theimpact of Overstreet's quitting by saying that it did notconsider Overstreet as capable of taking over Kreyling'sjob.Concluding FindingsA violation of Section 8(a)(3) requires, as an element ofitsproof, the employer's knowledge of the employee'sunion activity.This necessaryelement,however, ".. .need notbe established by direct evidence; inferences maybe drawn from the surrounding circumstances."6 I drawsuch inferences here.Iam satisfiedthatHaines learnedthrough some undisclosed source that Mr. Kreyling hadcalledstore employees on Sunday to learn if they would beinterested in seeking unionrepresentation, and that hedetermined to disrupt any possibleinterestin the Union byimmediately discharging the employee responsible, ConnieKreyling. No other conclusion better fits the facts as I seethem.Ido not believe Haines' story that he decided on the wayto the post office Saturday at 5 p.m. to discharge Kreylingbecause of her work performance. Nothing unusual hadlatter were not, although Haines testified that both types were placed in theemployee's personnel file. Kreyling had never received a written. as opposedto a so-called verbal reprimand.EN LR B. v. The Pembeck 0i/ Corporation,404 F 2d 105, 110 (C.A. 2),enfg.in pertinent part, 165 NLRB 367. WAL-MART STORES, INC.253happened that day; there was no last straw that suddenlymade her alleged unsatisfactory performance intolerable.Haines had never shown any indication that he might takesuch drastic action as discharge for a condition which hehad tolerated without complaint for a year. All in all, I findhis stated reason for discharging Kreyling so inadequateand unbelievable as to throw doubt on all his testimony.Having found that Haines did not decide to fire Kreylingon Saturday, it follows that he filled out her separationnotice on Monday morning when he arrived at the store.His telephone call to Overstreet that morning was, I find,not to ask her to come in early but to reconsider herdecision to quit, since without her, he would have noexperienced office help at all. If Haines had really decidedon Saturday to discharge Kreyling, it is unlikely that hewould have waited until Monday morning to ask Over-street to come in earlythat day,since he could have done itanytime that weekend. I find, however, that Haines learnedon Saturdayevening from his assistant manager, thatOverstreet had quit,and was not disturbedby herdecisionuntil he learned over the weekend that he was going tohave to discharge Kreyling.Itwas only because Overstreet could not be induced toreturn that Haines had to fall back on the only employeehe had who might be considered at all qualified for thework of office cashier-Wanda Durham. Haines' suddenreliance on Durham was not, I find, planned but waswholly inadvertent. She had been hired as a saleslady, hadnever been asked to train for an office job, and had neverbeen told that she was being considered for office work atthe store.Not even on Saturday, when, according toHaines, he had decided to discharge Kreyling, did he askDurham to transfer to the cashier's job on Monday. I amsatisfied that Haines had no intention of using Durham inthe office until he unexpectedly found himself with noexperienced office workers on Mondaymorning.Iconclude from the foregoing findings of fact and theinferences I have drawn from them, that Haines learned onSunday or early Monday morning that Connie Kreylingwas thinking and talking about representation of theemployees by a union, and that he decided to discharge heronly upon learning of her interest in a union. Since thereasons which Haines gave for her discharge seem untrueand wholly pretextual,I conclude that the real reason shewas terminated was to rid the store of a union adherent.?B.The No-SolicitationRuleemployees in their free, nonworking time and in nonpublicareas.Itthereby clearly interferes with,restrains,andcoerces employees in the exercise of rights guaranteedthem by the Act, and thus violates Section 8(a)(1) of theActs The Respondent does not contend otherwise.IV.THE REMEDYIn order toeffectuate the policiesof the Act, I find itnecessary that theRespondentbe orderedto cease anddesist from the unfairlaborpracticesfound and from otherinvasions of theSection 7 rights of the employees; to takecertain affirmative action, includingthe offerof reinstate-ment to ConnieKreyling, with backpaycomputed on aquarterlybasis from the date of her dischargeto the dateon which the Companyoffersher reinstatement, asprescribed in F.W.Woolworth Company,90 NLRB 289,plus interest at 6 percent per annum;and to postappropriatenotices.Uponthe basisof theforegoing findingsof fact, andupon theentire record in the case,Imake thefollowing:CONCLUSIONS OF LAW1.Wal-Mart Stores,Inc., is an employer engaged incommerce within the meaning of Section2(6) and (7) ofthe Act.2.RetailStoreEmployees'Union, Local No. 655,affiliatedwithRetailClerksInternationalAssociation,AFL-CIO, is a labor organization within the meaning ofSection2(5) of the Act.3.By discriminatorilydischargingConnie Kreyling onFebruary 7, 1972, therebydiscouraging membership in theUnion,theRespondent has engaged in unfair laborpractices within the meaning of Section8(a)(3) and (1) ofthe Act.4.By promulgating,maintaining,or enforcing a ruleprohibiting employees from engaging in union solicitationin nonpublic areas of its premisesduring their nonworkingtime,or from distributing union literature in nonpublic,nonworking areas of its premises during their nonworkingtime,the Respondent has engaged in unfairlaborpracticeswithin the meaning of Section 8(a)(1) oftheAct.5.Theaforesaid unfairlaborpractices affect commercewithin the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following recommended- 9The complaintalleged,and theRespondentadmitted atthe hearingthat at all times material here, the Respondenthad a publishedrule in effectwhichread as follows:No solicitation,eitherby employeesor others,will bepermittedon the premiseswithout the express writtenpermissionof theStore Manager.The effect of therule is toprohibitunionactivities by7TheCottonLumber Company,185NLRB No. 51. I reach thisconclusion without regard to the truth of Kreyling's testimony that sheoverheard Shewmaker tell Haines the preceding April to dischargeemployees who had union authorization cards. Even if I were to discredither on that point,Iwould still find that Haines discharged her for unionconsiderations,and not for her so-called inadequate work performance.RHeck'sInc, 170 NLRB 178, 179-180.ORDERRespondent,Wal-Mart Stores, Inc., its officers, agents,successors and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof,RetailStoreEmployees'Union,LocalNo. 655,9 In the event no exceptions are filed asprovided by Section 10246 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, and recommended Order herein shall, asprovided inSection 102.48 of the Rules and Regulations,be adopted by theBoard andbecome its findings, conclusions,and Order,and all objections thereto shallbe deemedwaived forall purposes. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDaffiliatedwithRetailClerksInternationalAssociation,AFL-CIO,or in any other labor organization of itsemployees,by discriminatorily discharging,or in any othermanner discriminating against any employee in regard tohire,tenure,or any other term or condition of employment.(b)Promulgating,maintaining,or enforcing any ruleprohibiting employees from engaging in union solicitationin nonpublic areas of its premises during their nonworkingtime,or from distributing union literature in nonpublic,nonworking areas of its premises during their nonworkingtime.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe above-named labor organization,or any other labororganization,to bargain collectively through representa-tives of their own choosing,to engage in other concertedactivities for the purpose of mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain from anyor all such activities.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Connie Kreyling immediate and fullreinstatement to her former job at the Respondent'sMexico,Missouri,store,or, if this job no longer exists, to asubstantially equivalent position,without prejudice to herseniority or other rights and privileges,and make her wholefor any loss of earnings suffered by reason of Respondent'sdiscrimination against her,in the manner set forth in thesection heren entitled"The Remedy."(b)Notify theabove-named individual immediately, ifshe is presently serving in the Armed Forces of the UnitedStates,'of her right to full reinstatement upon applicationafter discharge from the Armed Forces,in accordance withtheSelective ServiceAct and the Universal MilitaryTraining and Service Act.(c)Preserve and upon request make available to theBoard or its agents for examination and copying, allpayrollrecords,social security payment records, timecards,personnel records and reports,and all other reportsnecessary to analyze the amount of backpay due, and theright to reinstatement.(d) Post at its store in Mexico,Missouri,copies of theattached noticemarked"Appendix."10Copies of thenotice,on forms providedby theRegional Director forRegion 14,afterbeing duly signed by an authorizedrepresentative of the Respondent,shall be posted immedi-atelyupon receipt thereof,and be maintained for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced,or coveredby any other material.(e)Notify the Regional Director for Region 14, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith. i i10 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board"shall be changed to read"Posted pursuant to a Judgment of the United StatesCourtofAppealsenforcing an Order of the NationalLaborRelations Board."It In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 14, in writing,within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscourage membership in or activitieson behalf of Retail Store Employees' Union, Local No.655, affiliated with Retail Clerks International Associa-tion,AFL-CIO, or any other labor organization, bydischarging,or in any other manner discriminating inregard to hire or tenure of employment of any of ouremployees because of their union activities.WE WILL NOTpromulgate,maintain,or enforce anyrule which prohibits our employees from engaging inunion solicitation in the nonpublic areas of our storeduring their nonworking time,or from distributingunion literature in nonpublic,nonworking areas of thestore during their nonworking time.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of therightsguaranteed themby Section 7 of the Act.WE WILL offer Connie Kreyling immediate and fullreinstatement to her former job at our Mexico,Missouri,store,or, if that job no longer exists, to asubstantially equivalent position, without prejudice toher seniority or other rights and privileges previouslyenjoyed,and make her whole for any loss of earningssufferedby reason of the discrimination practicedagainst her.All ouremployees are free to become or remain, orrefrain from becoming or remaining,members of RetailStore Employees' Union, Local No. 655, affiliated withRetailClerksInternational Association,AFL-CIO, or anyother labororganization.WAL-MARTSTORES, INC.(Employer)DatedBy(Representative)(Title)WE WILL immediately notify the above-named individ-ual, if she is presently serving in the Armed Forces oftheUnited States of her right to full reinstatement,upon application after discharge from the ArmedForces,in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,210 North 12th Boulevard,Room 448, St.Louis,Missouri63101,Telephone314-622-4167.